Citation Nr: 1449534	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  09-32 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a pelvic stress fracture (claimed as a bilateral hip condition).

2.  Entitlement to service connection for herniation of the left femoral neck, to include as due to secondary to pelvic stress fracture.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

John Francis, Counsel 



INTRODUCTION

The Veteran served on active duty from August 2005 to March 2006. 

The Veteran's appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs' (VA) Atlanta, Georgia Regional Office (RO), which denied service connection for a pelvic stress fracture, and from a May 2008 rating decision, which denied service connection for herniation of the left femoral neck.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

In March 2013 and again in June 2014, the Board remanded the appeal to afford the Veteran with the opportunity for a Board hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.

The Veteran requested a personal hearing before a Member of the Board at the RO in her August 2009 substantive appeal.  She elected to participate in a videoconference hearing in September 2011.  The Veteran failed to report for her scheduled hearing on February 1, 2013.   In correspondence dated in February 2013 and postmarked 10 days after her scheduled hearing date, the Veteran noted that she had not received notice of the hearing until the day before it was scheduled to occur as she had moved.  She reported a new address to VA at the same time.  She indicated that she did not have time to prepare with only one day notice and requested that the hearing be rescheduled.  

In March 2013, the Board remanded the case to the AOJ so that it could schedule another hearing and send notice of the hearing to the Veteran and her representative.  A videoconference hearing was scheduled in April 2014 and the case file indicates that the Veteran did not appear for the April 2014 hearing.  However, a letter notifying the Veteran in advance of the scheduled videoconference was not contained in either her paper claims file or the Virtual VA electronic claims file.  There were no notations in the claims file which indicated that she was ever informed of the scheduled hearing.   In June 2014, the Board remanded the appeal directing the AOJ to schedule another videoconference hearing before a Veterans Law Judge and to notify the Veteran at the latest address of record.  A copy of the Board's remand was addressed to the Veteran at an address in Cussetta, Georgia and a copy provided to the Veteran's representative.  

On August 14, 2014, the RO returned the appeal to the Board with no indication that any action to schedule a hearing was taken.  On August 26, 2014, a copy of the missing hearing notice, dated March 25, 2014, was posted to the VMBS electronic claims file.  The notice was addressed to the Veteran at the address of record at that time in Cussetta, Georgia, and there is no indication it was returned by the U.S. Postal Service.  However there is also no indication that the Veteran responded to a request for confirmation.  Moreover, the current address of record for the Veteran is in Decatur, Georgia, and the Board's September 19, 2014 correspondence informing the Veteran of a return of her appeal to the docket was returned as undeliverable by the Postal Service.  

Notwithstanding any shortcomings in providing notice of a hearing with a timely copy posted to the claims file and any shortcomings in the Veteran's obligation to provide VA with a current address, a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 371 (1998).  In Stegall, the Court held that "where ... the remand orders of the Board ... are not complied with, the Board itself errs in failing to ensure compliance."  Id.  

Therefore, the matter must be remanded to ensure compliance with the Board's previous remand for the purposes of scheduling a videoconference hearing and notifying the Veteran and her representative of such a hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Take affirmative action to verify the Veteran's current address including obtaining the assistance of the Veteran's representative and using any publicly available information sources.  If unsuccessful, document all action taken in the claims file.   

2.  Schedule the Veteran for a hearing before a Veterans Law Judge via videoconference, and notify her of the scheduled hearing at the latest address of record, in accordance with the procedures set forth at 38 C.F.R. 
§ 20.704(a), and as the docket permits.  Appropriate notification should be given to the Veteran and her representative, and such notification should be documented and associated with the claims folder.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 




Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

